Case 0:20-cv-61667-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

     J. H., a minor, by and through                  §
     his mother and next friend,                     §
     ANITA HALL,                                     §
                                                     §
           Plaintiff,                                §
                                                     §   CV-___________________
     vs.                                             §
                                                     §
     FORD MOTOR COMPANY,                             §
                                                     §
           Defendant.                                §

                                            U   COMPLAINT

           COMES NOW the Plaintiff, J. H., a minor, by and through his mother

    and next friend, Anita Hall, and brings this protective suit against the

    Defendant Ford Motor Company. This suit is being filed in addition to an

    identical action currently pending before the Circuit Court of Montgomery

    County, Alabama to ensure jurisdiction over the Defendant is protected

    against any running of the applicable statute of limitations.                 Plaintiff

    alleges as follows:

                                  U   Nature of Cause of Action

           1.    This action arises from a vehicular accident in Alabama that

    occurred on August 25, 2018, that involved serious injuries to J.H. a minor

    Alabama resident while the right front seat of a 1999 Ford F150 truck.

                            U   The Parties, Jurisdiction and Venue

           2.    This Court has jurisdiction over this action pursuant to 28

    U.S.C. §1332, because the amount in controversy exceeds $75,000.00,
Case 0:20-cv-61667-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 2 of 11



    exclusive of interest and costs, and because Defendant is incorporated and

    has its principal places of business in states other than the state in which

    the Plaintiff resides.

          3.     At all times material hereto, Plaintiff J.H., a minor, was and is

    a resident of Covington County, Alabama.

          4.     At all times material hereto, Plaintiff Anita Hall, as mother and

    next friend of J. H., a minor, is over the age of 19 years and was and is a

    resident of Covington County, Alabama.

          5.     The Court has supplemental jurisdiction over the remaining

    common law and state claims pursuant to 28 U.S.C. §1367.

          6.     Venue is proper in this Court pursuant to 28 U.S.C. §1391

    because Defendant Ford Motor Co. has a registered agent of service in

    Florida, CT Corp. System, 1200 South Pine Island Road, Plantation,

    Florida 33324 and Defendant does business by agent and is engaged in

    marketing and promoting its products in the State of Florida.

          7.     Defendant, Ford Motor Company (hereinafter “Ford”), is

    believed to be a foreign corporation but at all times material doing business

    in Broward County, Florida.        Ford designed, manufactured, and/or

    distributed the subject vehicle and its component parts through its wholly-

    owned and controlled subsidiaries and authorized dealers with its

    expressed intentions and expectation that the subject vehicle would be

    sold and/or used in the United States, including Florida and Alabama.
Case 0:20-cv-61667-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 3 of 11



          8.    Ford is subject to the jurisdiction of this Court as it has

    sufficient contacts with the state of Florida and engages in continuous and

    systematic business in the state of Florida. Ford placed the subject vehicle

    into the stream of commerce with the expectation that it would be

    distributed, sold, or used in the United States, including the state of

    Florida and Alabama.

          9.    Ford is subject to the jurisdiction of this Court as it has

    sufficient contacts with the state of Florida and engages in continuous and

    systematic business in the state of Florida and continues to generate

    significant profit from its intended and purposeful business in Florida,

    included but not limited to multiple authorized Ford dealers located in

    Florida, including Broward County.

          10.   Ford is registered to do business in the State of Florida by

    registering with the Florida Secretary of State.      As a result of such

    registration, Ford has made continuous and regular filings with the

    Secretary of State. Ford also maintains a registered office and registered

    agent in Broward County State of Florida. Ford’s current registered agent

    of service in Florida is CT Corporation System, 1200 South Pine Island

    Road, Plantation, Florida 33324.

          11.   The Ford product involved in this action is a 1999 F150 Super

    Cab truck, VIN No. 2FTZX0726XCA52634.
Case 0:20-cv-61667-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 4 of 11




                            U   Statement of the Facts

          12.   On August 25, 2018, along interstate I-65 near Montgomery,

    AL, Plaintiff J.H., was the right front seat passenger of a 1999 Ford F150

    Super Cab truck. Said vehicle, while traveling on I-65, was forced off the

    road by a vehicle operated by Makeil James Gordon, an Alabama resident.

    Gordon lost control of his vehicle, crossing the median and traveled in the

    path of the Hall vehicle, causing it to leave the roadway and overturn. At

    the time of the incident, the Hall vehicle and its components, were being

    used as intended. J.H. was properly wearing his seatbelt at the time of the

    accident.

          13.   The 1999 Ford F150 was designed, engineered, manufactured

    and marketed by Defendant Ford. The vehicle was in substantially the

    same condition as it was when sold by Ford.

          14.   As a direct and proximate result of the negligence and

    wantonness of Defendant, as well as the defective condition of the roof,

    and/or restraint system in the Ford F150, as well as the breach of

    warranty of Ford, J.H. suffered injuries that resulted in incomplete

    quadriplegia.

          15.   At Ford, safety is supposed to be “Job 1.”
Case 0:20-cv-61667-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 5 of 11



                                        U   COUNT ONE

       (Alabama Extended Manufacturers Liability Doctrine “AEMLD”)

            16.    Plaintiff   re-alleges      and    incorporates   by   reference   the

    allegations contained in paragraphs 1 through 13 above as if set out here

    in full.

            17.    At the aforesaid time and place, and for some time prior

    thereto, Ford was engaged in the business of designing, manufacturing,

    distributing, marketing and/or selling the Ford F150 model made the

    basis of this suit throughout the United States, including the State of

    Florida and Alabama, for use by the general public. During that period of

    time,      Ford,   for   valuable       consideration,   designed,    manufactured,

    distributed, marketed and/or sold the roof structure and restraint system

    of the Ford F150 made the basis of this suit which injured the Plaintiff’s

    decedent. At the time J.H. was injured, the F150 roof structure and

    restraint system made the basis of this suit were being used in a manner

    that was foreseeable, but the roof and/or restraint system were defective

    and     unreasonably       dangerous       in    its design,   manufacture   and/or

    marketing, to the human body. Ford negligently, and/or wantonly

    designed, manufactured, distributed, marketed, and/or sold the Ford

    F150 truck with a defective and/or unreasonably dangerous roof and/or

    restraint system that lacked adequate crashworthiness for rollover events.

            18.    The defective condition of the roof and/or restraint system in

    the F150 made the basis of this suit was a proximate cause of J.H.’s
Case 0:20-cv-61667-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 6 of 11



    injuries and renders Ford liable to Plaintiff pursuant to the Alabama

    Extended Manufacturer's Liability Doctrine.

          19.   The roof and/or restraint system of the Ford F150 was

    defective and/or unreasonably dangerous in design, manufacture and/or

    marketing (warnings) as it relates to the component’s characteristics for

    occupant protection and crashworthiness in a foreseeable rollover event

    and lack of proper warnings regarding said issues. The defective condition

    of the roof and/or restraint system of the Ford F150 as it relates to said

    issues has been known by Ford for some time, including numerous prior

    substantially similar incidents.

          20.   Ford had a duty to determine if there were potential hazards

    to consumers that were associated with the foreseeable uses of its

    products.

          21.   As a proximate result of the aforesaid wrongful, negligent

    and/or wanton conduct of, Ford, J.H. suffered injuries and damages,

    including but not limited to the following:

                a.     Plaintiff was caused to suffer physical permanent
                       injuries rendering him a quadriplegic.

                b.     Plaintiff was caused to spend large sums of
                       money in the nature of doctors, hospitals, and
                       drug bills in an effort to cure and treat said
                       injuries and will be caused to do so in the future.

                c.     Plaintiff was caused to suffer great physical pain
                       and mental anguish and will be caused in the
                       future to suffer great physical pain and mental
                       anguish.
Case 0:20-cv-61667-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 7 of 11



                  d.     Plaintiff was caused to be permanently injured
                         and disfigured.

           WHEREFORE, Plaintiff demands judgment against Ford for

    compensatory and punitive damages in excess of the jurisdictional

    requirements of this Court in an amount to be determined by a jury,

    together with interest from the date of injury, and the costs of this

    proceeding.

                                      COUNT TWO

                              (Negligence and Wantonness)

           22.    Plaintiff   re-alleges   and   incorporates   by   reference   the

    allegations contained in paragraphs 1 through 21 above as if set out here

    in full.

           23.    At the aforesaid time and place, and for some time prior

    thereto, Ford, undertook a duty to design, manufacture, market (warn),

    inspect, distribute, and/or sell the 1999 Ford F150 made the basis of this

    suit and/or its component parts, including the roof and/or restraint

    system in a reasonably safe condition for its intended use by the Plaintiff

    and the general public. Ford negligently and/or wantonly designed,

    manufactured, inspected, and/or sold on the subject roof structure

    and/or restraint system. Such conduct caused the roof and/or restraint

    system of the Ford F150 to be unsafe when used as intended.

           24.    Ford had a duty to hold paramount the safety, health, and welfare

    of the public when designing the roof and/or restraint system of the 1999 Ford

    F150 made the basis of this action.
Case 0:20-cv-61667-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 8 of 11



           25.    Ford had a duty to determine if there were potential hazards

    to consumers that were associated with the foreseeable uses of its

    products.

           26.    The defective and dangerous condition of the Ford F150 roof and/or

    restraint system was a proximate cause of the injuries to Plaintiff and renders

    said Ford liable to the Plaintiff.

           27.    Ford, negligently and/or wantonly failed to complete an adequate

    hazard analysis and risk assessment of the Ford F150 roof structure and/or

    restraint system for potential occupant harm in a foreseeable rollover events.

           28.    As a proximate result of the aforesaid wrongful, negligent

    and/or wanton conduct of, Ford, J.H. suffered injuries and damages,

    including but not limited to the following:

                  a.      Plaintiff was caused to suffer physical permanent
                          injuries rendering him a quadriplegic.

                  b.      Plaintiff was caused to spend large sums of
                          money in the nature of doctors, hospitals, and
                          drug bills in an effort to cure and treat said
                          injuries and will be caused to do so in the future.

                  c.      Plaintiff was caused to suffer great physical pain
                          and mental anguish and will be caused in the
                          future to suffer great physical pain and mental
                          anguish.

                  d.      Plaintiff was caused to be permanently injured
                          and disfigured.

           WHEREFORE, Plaintiff demands judgment against Ford for

    compensatory and punitive damages in excess of the jurisdictional

    requirements of this Court in an amount to be determined by a jury,
Case 0:20-cv-61667-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 9 of 11



    together with interest from the date of injury, and the costs of this

    proceeding.

                                     U   COUNT THREE

                               U   (Breach of Warranty)

          29.     Plaintiff re-alleges all allegations contained in paragraphs 1

     through 28 of the Complaint as if set out here in full.

          30.     Defendant Ford, expressly and/or impliedly warranted that

     the F150 truck and/or its component parts involved in the occurrence

     made the basis of this Complaint were reasonably fit and suitable for the

     purposes for which they were intended to be used. The Plaintiff claims

     that the Defendant Ford breached said expressed or implied warranties

     of merchantability and/or fitness for a particular purpose in that the roof

     structure and/or restraint system of the F150 truck and/or its

     component parts were not reasonably fit and suitable for the purposes for

     which they were intended to be used, but to the contrary, said roof

     structure and/or restraint system and/or its component parts were

     unmerchantable and commercially unfit quality. The Plaintiff further

     claims that as a proximate result of the aforesaid breach of warranties by

     Defendant Ford, J.H. suffered injuries that resulted in quadriplegia.

          31.     As a proximate result of the aforesaid wrongful, negligent

     and/or wanton, conduct and breach of warranties of Ford, J.H. suffered

     injuries and damages, including but not limited to the following:

                  a.    Plaintiff was caused to suffer physical permanent
                        injuries rendering him a quadriplegic.
Case 0:20-cv-61667-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 10 of 11




                  b.    Plaintiff was caused to spend large sums of
                        money in the nature of doctors, hospitals, and
                        drug bills in an effort to cure and treat said
                        injuries and will be caused to do so in the future.

                  c.    Plaintiff was caused to suffer great physical pain
                        and mental anguish and will be caused in the
                        future to suffer great physical pain and mental
                        anguish.

                  d.    Plaintiff was caused to be permanently injured
                        and disfigured.

           WHEREFORE, Plaintiff demands judgment for compensatory

     damages against Defendant Ford for such an amount in excess of the

     jurisdictional requirements of this Court and as a jury may award, and the

     costs of this action.

                PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY



                                           /s/ David Dearing
                                           U




                                           DAVID DEARING (885673)
                                           Attorney for Plaintiff

     OF COUNSEL:

     BEASLEY, ALLEN, CROW,
     METHVIN, PORTIS & MILES, P.C.
     P. O. Box 4160
     Montgomery, Alabama 36103-4160
     (334) 269-2343
Case 0:20-cv-61667-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 11 of 11



     U   DEFENDANT MAY BE SERVED AS FOLLOWS:

     Ford Motor Company
     c/o CT Corporation System
     1200 South Pine Island Road
     Plantation, Florida 33324
